DETAILED ACTION
This is the first office action regarding application number 16/394,377, filed April 25, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because while the rectangular box(es) shown in the drawings are labeled with numbers they should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 300 (Paragraph [0048], line 1)  and 500 (Paragraph [0065], line 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 12, and 18 of U.S. Patent No. 10,654,511. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of a method of the instant application is compared to claim 1 and 10 of U.S. Patent No. 10,654,511.
Instant Application: 16/394,377
U.S. Patent No. 10,654,511
Claim 1
A method for controlling a vehicle, the method comprising: providing a vehicle steering system, the vehicle steering system comprising a moveable steering column assembly and a moveable steering wheel assembly
Claim 1
A method for controlling a vehicle, the method comprising:
providing a vehicle steering system, the vehicle steering system comprising a moveable steering column assembly and a moveable steering wheel assembly

at least one actuator coupled to the moveable steering column assembly, the at least one actuator configured to move the vehicle steering system from a first position to a second position
a first actuator coupled to the moveable steering column assembly and a second actuator coupled to the moveable steering wheel assembly, the first and second actuators configured to move vehicle steering system from a first position to a second position
providing a sensor connected to the vehicle steering system, the sensor configured to measure a steering system displacement


providing a sensor connected to the vehicle steering system, the sensor configured to measure a steering system force characteristic
providing a controller electronically connected to the sensor and the at least one actuator
providing a controller electronically connected to the sensor and the vehicle steering system
monitoring, by the controller, sensor data received from the sensor to determine a measured steering system displacement
monitoring, by the controller, sensor data received from the sensor
 comparing, by the controller, the measured steering system displacement with a tracking displacement

determining, by the controller, whether a condition is satisfied
Claim 10
determining, by the controller, whether a first condition is satisfied
and if the condition is satisfied, automatically generating, by the controller, a control signal to control the at least one actuator.
automatically generating, by the controller, a first control signal to control the first actuator and a second control signal to control the second actuator.

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in the instant application recites substantially the same limitations of the method of claims 1 and 10 of U.S. Patent No. 10,654,511, except the claims of the Patent are missing the limitation of claim 1 of the instant application “comparing, by the controller, the measured steering system displacement with a tracking displacement”. Here the measured steering system displacement is interpreted to be analogous to the output displacement and the tracking displacement is analogous to a reference model of desired outputs. It is obvious to use the step of comparing in “calculating, by the controller, a revised output displacement based on the reference model”. Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claim 1 to include the limitation of this comparing step in order to enhance the accuracy of the generation of the control signals sent to the actuators.
Claim 9 of a method of the instant application is compared to claims 12 and 16 of U.S. Patent No. 10,654,511.
Instant Application: 16/394,377
U.S. Patent No. 10,654,511
Claim 9
A method for controlling a vehicle, the method comprising: providing a vehicle steering system, the vehicle steering system comprising a moveable steering column assembly, and a steering wheel assembly, comprising a steering wheel
Claim 12
A method for controlling a vehicle, the method comprising: providing a vehicle steering system, the vehicle steering system comprising a moveable steering column assembly and a moveable steering wheel assembly
the moveable steering column assembly including a first actuator coupled to the moveable steering column assembly and configured to translate the moveable steering column assembly between a stowed position and an unstowed position
the moveable steering column assembly comprising a first actuator coupled to the moveable steering column assembly and configured to translate the moveable steering column assembly between a first steering column position and a second steering column position


a second actuator coupled to the moveable steering wheel assembly, the second actuator configured to pivot moveable steering wheel assembly between a first steering wheel position and a second steering wheel position
providing a first sensor coupled to the steering column assembly
providing a first sensor connected to the steering column assembly
and a second sensor coupled to the steering wheel assembly
a second sensor connected to the steering wheel assembly
 the first sensor configured to measure a first force characteristic
the first sensor configured to measure a first force characteristic
and the second sensor configured to measure a second force characteristic
the second sensor configured to measure a second force characteristic
providing a controller electronically connected to the first and second sensors and the first and second actuators
providing a controller electronically connected to the first and second sensors and the vehicle steering system
monitoring, by the controller, first sensor data received from the first sensor and second sensor data received from the second sensor
monitoring, by the controller, first sensor data received from the first sensor and second sensor data received from the second sensor
to determine a measured steering system displacement

comparing, by the controller, the measured steering system displacement with a tracking displacement

determining, by the controller, whether a condition is satisfied;
Claim 16
determining, by the controller, whether a first condition is satisfied
and if the condition is satisfied, automatically generating, by the controller, a first control signal to control the first actuator and a second control signal to control the second actuator
automatically generating, by the controller, a first control signal to control the first actuator and a second control signal to control the second actuator

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 in the instant application recites substantially the same limitations of the method of claims 12 and 16 of U.S. Patent No. 10,654,511, except the claims of the Patent are missing the limitations of claim 9 of the instant application “to determine a measured steering system displacement” and “comparing, by the controller, the measured steering system 
Claim 17 of an apparatus of the instant application is compared to claim 18 and 19 of U.S. Patent No. 10,654,511.
Instant Application: 16/394,377
U.S. Patent No. 10,654,511
Claim 17
A vehicle steering system, comprising: a moveable steering column assembly, the movable steering column assembly comprising
Claim 18
A vehicle steering system, comprising:
a moveable steering column assembly, the moveable steering column assembly comprising
a first actuator coupled to the moveable steering column assembly and configured to translate the moveable steering column assembly between a first position and a second position
a first actuator coupled to the moveable steering column assembly and configured to translate the moveable steering column assembly between a first position and a second position;
and a second actuator coupled to the moveable steering column assembly and configured to rotate the moveable steering column assembly between the first steering column position and the second steering column
a second actuator coupled to the moveable steering wheel assembly, the second actuator configured to pivot moveable steering wheel assembly between a first steering wheel position and a second steering wheel position
a first sensor connected to the steering column assembly the first sensor configured to measure a first force characteristic
a first sensor connected to the steering column assembly, the first sensor configured to measure a first force characteristic
a second sensor connected to the steering column assembly the second sensor 


a controller electronically connected to the first and second sensors and the first and second actuators, the controller configured to
monitor first sensor data received from the first sensor and second sensor data received from the second sensor
monitor first sensor data received from the first sensor and second sensor data received from the second sensor
to determine a measured steering system displacement

compare the measured steering system displacement with a tracking displacement

calculate a revised tracking displacement based on the measured steering system displacement using impedance control
calculate a revised output displacement based on the reference model using impedance control
determine whether a condition is satisfied
Claim 19
wherein the controller is further configured to determine whether a first condition is satisfied
and if the condition is satisfied, automatically generate a first control signal to control the first actuator and a second control signal to control the second actuator
automatically generate a first control signal to control the first actuator and a second control signal to control the second actuator

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 in the instant application recites substantially the same limitations of the method of claims 18 and 19 of U.S. Patent No. 10,654,511, except the claims of the Patent are missing the limitations of claim 17 of the instant application “to determine a measured steering system displacement, comparing, by the controller, the measured steering system displacement with a tracking displacement”. Here the measured steering system displacement is interpreted to be analogous to the output displacement and the tracking displacement is analogous to a reference model of desired outputs. It is obvious to use the steps determining a measured displacement and of comparing that displacement in “calculating, by the controller, a revised output displacement based on the reference model”. Therefore it would have been 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel (U.S. Patent Application No 20200070868).
Regarding claim 1, Patel teaches a method for controlling a vehicle, the method comprising:
providing a vehicle steering system, the vehicle steering system comprising a moveable steering column assembly (Para [0013], “Referring now to the Figures, where the invention will be described with reference to specific embodiments, without limiting same, FIG. 1 illustrates a steering column assembly 10. The steering column assembly 10 facilitates translation of a steering wheel (not shown) and a steering shaft 14 in a retractable manner.”)
and a moveable steering wheel assembly (Para [0014], “The embodiments described herein provide a retractable steering column which allows the steering wheel to be retracted while the vehicle is in an autonomous, or semi-autonomous, driving mode, and methods associated with monitoring and adjusting the steering column assembly 10.”)
at least one actuator coupled to the moveable steering column assembly (Para [0015],  “An electric actuator mechanism 12 at least partially retracts the steering column assembly 10 into the instrument cluster of the vehicle during the transition mode.”)
the at least one actuator configured to move the vehicle steering system from a first position to a second position (Para [0015], “An electric actuator mechanism 12 at least partially retracts the steering column assembly 10 into the instrument cluster of the vehicle during the transition mode.”, here the first position is being interpreted as the initial position prior to being moved and the second position is at least partially retracted into the instrument cluster)
providing a sensor connected to the vehicle steering system, the sensor configured to measure a steering system displacement (Para [0022], “The actions described herein may be carried out, in part or entirely, with the ADAS equipment described above. As one can appreciate, this includes, but is not limited, to processing equipment, detection equipment (e.g., sensors), and controlling equipment, for example.”, here the system is shown to be equipped with detection equipment in the form of sensors)(Para [0005], “The method also includes monitoring a positional property of the retractable portion over time intervals to determine a movement of the retractable portion. The method further includes determining if the movement of the retractable portion is within predefined movement boundaries for a transition movement profile for the retractable portion.", and here the system that is equipped with sensors is shown to be capable of measuring position over time to determine displacement)
providing a controller electronically connected to the sensor and the at least one actuator (Para [0006], “The retractable steering column assembly further includes a controller monitoring at least one positional property of the retractable portion during movement within the transition region to detect a potential driver intervention of the movement.”)
monitoring, by the controller, sensor data received from the sensor to determine a measured steering system displacement (Para [0005], “The method also includes monitoring a positional property of the retractable portion over time intervals to determine a movement of the retractable portion.”)
comparing, by the controller, the measured steering system displacement with a tracking displacement (Para [0005], “The method also includes monitoring a positional property of the retractable portion over time intervals to determine a movement of the retractable portion. The method further includes determining if the movement of the retractable portion is within predefined movement boundaries for a transition movement profile for the retractable portion.”, here the determining if the movement of the retractable portion is within predefined boundaries is accomplished by comparing the measured movement values to predefined movement boundaries)
determining, by the controller, whether a condition is satisfied (Para [0005], “The method also includes monitoring a positional property of the retractable portion over time intervals to determine a movement of the retractable portion. The method further includes determining if the movement of the retractable portion is within predefined movement boundaries for a transition movement profile for the retractable portion.”, Here the comparing and determining are being accomplished in the same step by comparing the monitored positional property to predefined boundaries, and determining if it is within those boundaries)
and if the condition is satisfied, automatically generating, by the controller, a control signal to control the at least one actuator (Para [0024], “This allows the system to determine if the movement of the retractable portion of the steering column assembly is within predefined movement boundaries for a transition movement profile for the retractable portion. In this scenario, if the driver has taken control of the automated stow operation by changing the direction of stow operation or with a steering wheel angle change, this would indicate that a driver intervention has occurred, and stow operation would stop, as discussed above.”, Here the condition that is being satisfied is if the movement is outside the predefined boundaries and if it is a control signal is generated to control the actuator to stop the stow operation).
Regarding claim 2, Patel teaches the method as discussed above in claim 1,
wherein the condition is a first condition and the first condition is satisfied when a difference between the measured steering system displacement and the tracking displacement exceed a reference displacement (Para [0024], “This allows the system to determine if the movement of the retractable portion of the steering column assembly is within predefined movement boundaries for a transition movement profile for the retractable portion. In this scenario, if the driver has taken control of the automated stow operation by changing the direction of stow operation or with a steering wheel angle change, this would indicate that a driver intervention has occurred, and stow operation would stop, as discussed above.”, Here the tracking displacement is being interpreted as the transition movement profile, with the measured steering system displacement exceeding a reference displacement when the movement of the retractable portion is outside the predefined movement boundaries).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. Patent Application No 20200070868).
Regarding claim 3, Patel teaches the method as discussed above in claim 2,
“When the driver intervention event stops, one or more available selection options are available depending upon the position of the steering column assembly at block 209. In the illustrated embodiment, if the steering column assembly is positioned within an acceptable boundary (or boundaries) the automated unstowing operation may resume, as shown in block 210. However, if not within such acceptable boundaries, or if the driver chooses, the automated unstowing operation may be stopped at block 212.”, here the tracking displacement is being interpreted as the transition movement profile of the steering column and in this scenario the revised path is the new path being determined after a driver intervention event occurs)(Fig 4, item 209, 212, 214, here after driver intervention has ended a new planned path is being determined either resuming the stow operation or stopping the stow operation resulting in a new expected path)
beginning when the tracking displacement exceeds the reference displacement (Para [0027], “This allows the system to determine if the movement of the retractable portion of the steering column assembly is within predefined movement boundaries for a transition movement profile for the retractable portion. In this scenario, if the driver has taken control of the automated unstow operation by changing the direction of unstow operation or with a steering wheel angle change, this would indicate that a driver intervention has occurred, and unstow operation would stop, as discussed above.”, here the steering column displacement is determined to be exceeding the predefined movement boundaries during the driver interference event and that defines the start of determining a new planned path)
and using a last step error of the measured steering system displacement in the calculation of the revised tracking displacement (Para [0027], “When the driver intervention event stops, one or more available selection options are available depending upon the position of the steering column assembly at block 209. In the illustrated embodiment, if the steering column assembly is positioned within an acceptable boundary (or boundaries) the automated unstowing operation may resume, as shown in block 210. However, if not within such acceptable boundaries, or if the driver chooses, the automated unstowing operation may be stopped at block 212.”, here the "last step error" is being interpreted as a component of the last known position in the form of the difference between the last known position as the condition is satisfied and the initial transition movement profile and the system here is using the last known position and determining if that position falls within boundaries to select a new positional course of action.)
While Patel does not expressly teach the use of “the last step error”, however, Patel teaches the “last step error” as the component of the last known position in the form of the difference between the last known position as the condition is satisfied and the initial transition movement profile and the system here is using the last known position and determining if that position falls within boundaries to select a new positional course of action. 
Therefore, from Patel own teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the technique of last step error in the calculation of the revised tracking displacement in order to enhance the accuracy of the steering displacement.

 Claims 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. Patent Application No 20200070868) in view of Rakouth (U.S. Patent Application No 20180154932).
Regarding claim 4, Patel teaches the method as discussed above in claim 1, Patel further teaches 
the first actuator is configured to translate the steering column assembly from a first steering column position to a second steering column position (Para [0015], “An electric actuator mechanism 12 at least partially retracts the steering column assembly 10 into the instrument cluster of the vehicle during the transition mode.”, here the first steering column position is interpreted to be the initial position and the second position is interpreted to be retracted into the instrument cluster)
Patel does not teach a second actuator where that second actuator is configured to tilt the steering column assembly from a first position to a second position.
	However, Rakouth is directed to Vehicle steering system having a user experience based

 automated driving to manual driving transition system. Rakouth teaches:

the at least one actuator includes a first actuator and a second actuator (Para [0050], “The UX-AD2MD system 14 also includes a Stow Actuator (SA) 19 that is configured to actuate and affect the substantially axial stowing/retracting and deploying movement of the handwheel 30, column shaft and other deployable/retractable portions of the SOD SbW steering system 3. The UX-AD2MD system 14 also includes a Tilt Actuator (TA) 21 that is configured to actuate and affect the substantially angular stowing/retracting and deploying movement of the handwheel 30, column shaft and other deployable/retractable portions of the SOD SbW steering system 3.”)
“The UX-AD2MD system 14 also includes a Tilt Actuator (TA) 21 that is configured to actuate and affect the substantially angular stowing/retracting and deploying movement of the handwheel 30, column shaft and other deployable/retractable portions of the SOD SbW steering system 3.”).
Patel and Rakouth are analogous art as they are both related generally to a steering system for a vehicle, and more particularly to a steering system having a stowable steering assembly and configured for autonomous driving and manual driving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the sensors and actuators taught in Rakouth in the method and system of stowing and unstowing a steering wheel taught in Patel both to have the capability to store the steering system in different orientation by providing extra actuators and degrees of mobility and to improve the safety of the driving system by using the sensors to confirm the hand off from autonomous to manual driving modes (Rakouth, Para [0048], “The UX-AD2MD system 14 provides improved redundancy and safety margins over previous steering systems, including those that include the camera-based AD/MD system and transition method described above, thereby allowing the operator/driver to control the AD/MD transition and providing explicit feedback between the driver and the automation system, thereby providing an enhanced user experience during the transition.”). 


Regarding claim 5, Patel and Rakouth teach the method as discussed above in claim 4, Patel further teaches 
wherein the first steering column position is an unstowed position (Para [0016], “The retractable steering column assembly also includes an electric actuator mechanism for moving the retractable portion throughout a plurality of regions, the plurality of regions comprising an unstowed region, a stowed region, and a transition region between the unstowed region and the stowed region.”)
and the second steering column position is a stowed position (Para [0016], “The retractable steering column assembly also includes an electric actuator mechanism for moving the retractable portion throughout a plurality of regions, the plurality of regions comprising an unstowed region, a stowed region, and a transition region between the unstowed region and the stowed region.”).
Regarding claim 6, Patel teaches the method as discussed above in claim 1, however Patel does not teach detecting by the controller a trigger condition, the trigger condition indicating a mode transition.
However, Rakouth teaches detecting by controller, a trigger condition, the trigger condition comprising receipt, by the controller, of an input indicating a mode transition (Para [0048], “In particular, the present invention comprises a vehicle 1 and SOD SbW vehicle steering system 2, comprising a UX-AD2MD system architecture 14, that is configured to provide and enable safe transition from an Automated Driving (AD) mode 10 to a Manual Driving (MD) mode 12 triggered by a recognized driver's intervention or action detected and tracked through the vehicle hand wheel (hereafter referred to as a Smart Hand Wheel (SHW) or steering wheel 30) and a retractable/deployable power assist column steering system (hereinafter the Steering Wheel Stow Assist System (SWSAS)) 9.”, here the trigger condition that is being detected is the recognized drivers intervention indicative of a mode transition). Therefore, from the teaching of Rakouth, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Patel to use the technique of trigger condition that indicate the mode of transition as taught by Rakouth in order to providing an enhanced user experience during the transition (Rakouth, Para [0048]).

Regarding claim 7, Patel and Rakouth teach the method as discussed above in claim 6, however Patel does not teach the mode transition is a transition from a driver controlled mode of operation to an autonomous mode of operation.
Rakouth teaches wherein the mode transition is a transition from a driver-controlled vehicle mode of operation to an autonomous or semi-autonomous mode of operation (Para [0048], “In particular, the present invention comprises a vehicle 1 and SOD SbW vehicle steering system 2, comprising a UX-AD2MD system architecture 14, that is configured to provide and enable safe transition from an Automated Driving (AD) mode 10 to a Manual Driving (MD) mode 12 triggered by a recognized driver's intervention or action detected and tracked through the vehicle hand wheel (hereafter referred to as a Smart Hand Wheel (SHW) or steering wheel 30) and a retractable/deployable power assist column steering system (hereinafter the Steering Wheel Stow Assist System (SWSAS)) 9.”, here Rakouth is demonstrating that the triggered mode transition is a transition from Automated to manual mode)(Para [0075], “The vehicle 1, SOD SbW steering system 2 and UX-AD2MD system 14, and the SWSAS system 9 described herein provide a safe and reliable interactive driver experience, which include Hands-on/off detection, a haptic handshake to confirm the initiation of the transition from AD mode to MD mode, as well as the transition from MD mode to AD mode.", and here Rakouth is teaching the same system is applicable to a transition from a manual to an automatic mode).
Therefore, from the teaching of Rakouth, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Patel to use the technique of the transition from a driver controlled mode of operation to an autonomous mode of operation as taught by Rakouth in order to providing an enhanced user experience during the transition (Rakouth, Para [0048]).

26.	Regarding claim 8, the combination of Patel and Rakouth teach the method as discussed above in claim 6, Rakouth further teaches wherein the tracking displacement is a constant value prior to detection of the trigger condition (Para {0063], “In the absence of a request to activate the ADAS 22, the steering wheel 30 and steering assembly 20 is in the deployed position.”, here prior to the reception of the trigger condition in the form of the request to activate the ADAS the steering wheel are constantly in the deployed position which gives a tracking displacement with a constant value).
Therefore, from the teaching of Rakouth, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Patel to use the technique of trigger condition that indicate the mode of transition as taught by Rakouth in order to providing an enhanced user experience during the transition (Rakouth, Para [0048], “The UX-AD2MD system 14 provides improved redundancy and safety margins over previous steering systems, including those that include the camera-based AD/MD system and transition method described above, thereby allowing the operator/driver to control the AD/MD transition and providing explicit feedback between the driver and the automation system, thereby providing an enhanced user experience during the transition.”).

27.	Regarding claim 9, Patel teaches a method for controlling a vehicle, the method comprising:
providing a vehicle steering system, the vehicle steering system comprising a movable steering column assembly (Para [0013], “Referring now to the Figures, where the invention will be described with reference to specific embodiments, without limiting same, FIG. 1 illustrates a steering column assembly 10. The steering column assembly 10 facilitates translation of a steering wheel (not shown) and a steering shaft 14 in a retractable manner.”)
and a steering wheel assembly (Para [0014], “The embodiments described herein provide a retractable steering column which allows the steering wheel to be retracted while the vehicle is in an autonomous, or semi-autonomous, driving mode, and methods associated with monitoring and adjusting the steering column assembly 10.”)
comprising a steering wheel (Para [0014], “The embodiments described herein provide a retractable steering column which allows the steering wheel to be retracted while the vehicle is in an autonomous, or semi-autonomous, driving mode, and methods associated with monitoring and adjusting the steering column assembly 10.”)
the movable steering column assembly including a first actuator coupled to the movable steering column assembly (Para [0015], “An electric actuator mechanism 12 at least partially retracts the steering column assembly 10 into the instrument cluster of the vehicle during the transition mode.”)
and configured to translate the movable steering column assembly between a stowed position and an unstowed position (Para [0016], “The retractable steering column assembly also includes an electric actuator mechanism for moving the retractable portion throughout a plurality of regions, the plurality of regions comprising an unstowed region, a stowed region, and a transition region between the unstowed region and the stowed region..”)
providing a controller electronically connected to the sensors and actuators (Para [0006], “The retractable steering column assembly further includes a controller monitoring at least one positional property of the retractable portion during movement within the transition region to detect a potential driver intervention of the movement.”)
comparing, by the controller, the measured steering system displacement with a tracking displacement (Para [0005], “The method also includes monitoring a positional property of the retractable portion over time intervals to determine a movement of the retractable portion. The method further includes determining if the movement of the retractable portion is within predefined movement boundaries for a transition movement profile for the retractable portion.”, here the determining if the movement of the retractable portion is within predefined boundaries is accomplished by comparing the measured movement values to predefined movement boundaries)
determining, by the controller, whether a condition is satisfied (Para [0005], “The method also includes monitoring a positional property of the retractable portion over time intervals to determine a movement of the retractable portion. The method further includes determining if the movement of the retractable portion is within predefined movement boundaries for a transition movement profile for the retractable portion.”, Here the comparing and determining are being accomplished in the same step by comparing the monitored positional property to predefined boundaries, and determining if it is within those boundaries)
Patel does not teach a second actuator coupled to the steering column, configured to rotate the steering column assembly, a first sensor configured to measure a force characteristic, a second sensor configured to measure a force characteristic, monitoring sensor data from those sensors, and generating control signals for those actuators based on the force characteristics.
However, Rakouth teaches a second actuator coupled to the movable steering column assembly (Para [0050], “The UX-AD2MD system 14 also includes a Stow Actuator (SA) 19 that is configured to actuate and affect the substantially axial stowing/retracting and deploying movement of the handwheel 30, column shaft and other deployable/retractable portions of the SOD SbW steering system 3. The UX-AD2MD system 14 also includes a Tilt Actuator (TA) 21 that is configured to actuate and affect the substantially angular stowing/retracting and deploying movement of the handwheel 30, column shaft and other deployable/retractable portions of the SOD SbW steering system 3.”, here the first actuator is the stow actuator and the second actuator is the tilt actuator)
and configured to rotate the movable steering column assembly between the stowed and the unstowed position (Para [0050], “The UX-AD2MD system 14 also includes a Tilt Actuator (TA) 21 that is configured to actuate and affect the substantially angular stowing/retracting and deploying movement of the handwheel 30, column shaft and other deployable/retractable portions of the SOD SbW steering system 3.”, here the substantially angular stowing is interpreted to mean rotating the assembly)
providing a first sensor coupled to the steering column assembly (Para [0008], “The assembly includes an axially extending steering shaft; and a force sensor that is operatively coupled to the steering shaft and configured to sense a generally axial force applied to the steering shaft or a steering wheel.”)
and a second sensor coupled to the steering wheel assembly (Para [0050], “The UX-AD2MD system 14 also includes a Tilt Force Sensing Device (TFSD) 18 that is configured to sense an angular compressive (downwardly toward the vehicle floor tending to decrease the tilt angle) or tensile (upwardly toward the vehicle roof tending to increase the tilt angle) force or torque about the tilt axis.”)
the first sensor configured to measure a first force characteristic (Para [0008], “The assembly includes an axially extending steering shaft; and a force sensor that is operatively coupled to the steering shaft and configured to sense a generally axial force applied to the steering shaft or a steering wheel.”)
and the second sensor configured to measure a second force characteristic (Para [0050], “The UX-AD2MD system 14 also includes a Tilt Force Sensing Device (TFSD) 18 that is configured to sense an angular compressive (downwardly toward the vehicle floor tending to decrease the tilt angle) or tensile (upwardly toward the vehicle roof tending to increase the tilt angle) force or torque about the tilt axis.”)
monitoring, by the controller, the first sensor data received from the first sensor and second sensor data received from the second sensor (Fig 30, SFSD and TFSD are two different 
to determine a measured steering system displacement (Para [0066], “The torque-displacement sensor 36 is configured to output a signal, to the controller 38, indicative of a torque applied to the steering wheel 30 about the steering column axis. The torque-displacement sensor 36 is configured to output a signal, to the controller 38, indicative of displacement of the steering wheel 30 along the steering column axis.”)
and if the condition is satisfied, automatically generating, by the controller, a first control signal to control the first actuator and a second control signal to control the second actuator (Para [0066], “The torque-displacement sensor 36 is configured to output a signal, to the controller 38, indicative of a torque applied to the steering wheel 30 about the steering column axis. The torque-displacement sensor 36 is configured to output a signal, to the controller 38, indicative of displacement of the steering wheel 30 along the steering column axis. The adjustment assembly 32 is commanded, by the controller 38, to move the steering wheel 30 from the deployed position towards the retracted position in response to the application of at least one of a torque greater than a torque threshold and a displacement greater than a displacement threshold while the ADAS 22 is activated, the steering wheel 30 is in the retracted position, and the steering wheel is operatively decoupled from the steering shaft 52.”, here the adjustment assembly is comprised of both the first actuator and the second actuator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Patel to include the sensors and actuators taught in “The UX-AD2MD system 14 provides improved redundancy and safety margins over previous steering systems, including those that include the camera-based AD/MD system and transition method described above, thereby allowing the operator/driver to control the AD/MD transition and providing explicit feedback between the driver and the automation system, thereby providing an enhanced user experience during the transition.”).

28.	Regarding claim 10, Patel and Rakouth teach the method as discussed above in claim 9, Patel furthermore, teaches the condition is a first condition and the first condition is satisfied when the controller determines that a push back count is less than a limit (Para [0026], “If automated unstowing movement is detected, at block 204 it is determined if a positional change has been made, or if a positional change is attempting to be made, that counters the unstowing movement of the steering column assembly. Examples of positional changes that are monitored include tilting or telescoping of the steering column assembly, as well as steering angle changes of the steering column assembly. If no unstowing opposing positional change(s) is detected, the unstowing operation continues until completion toward the unstowed position at block 206.”, here the push back/first condition is being detected as a positional change that is counter to the unstowing movement)(Para [0027], “When the driver intervention event stops, one or more available selection options are available depending upon the position of the steering column assembly at block 209. In the illustrated embodiment, if the steering column assembly is positioned within an acceptable boundary (or boundaries) the automated unstowing operation may resume, as shown in block 210. However, if not within such acceptable boundaries, or if the driver chooses, the automated unstowing operation may be stopped at block 212.”, here after the push back event has occurred the controller sends a resume signal to resume the unstowing action).

29.	Regarding claim 11, Patel and Rakouth teach the method as discussed above in claim 10, Patel furthermore, teaches determining, by the controller, whether a second condition is satisfied, wherein the second condition is satisfied when a difference between the measured steering system displacement and the tracking displacement exceeds a reference displacement (Para [0024], “This allows the system to determine if the movement of the retractable portion of the steering column assembly is within predefined movement boundaries for a transition movement profile for the retractable portion. In this scenario, if the driver has taken control of the automated stow operation by changing the direction of stow operation or with a steering wheel angle change, this would indicate that a driver intervention has occurred, and stow operation would stop, as discussed above.”, Here the tracking displacement is being interpreted as the transition movement profile, with the measured steering system displacement exceeding a reference displacement/second condition when the movement of the retractable portion is outside the predefined movement boundaries)
 Patel does not explicitly disclose the limitation of not sending a control signal to two actuators if both conditions are satisfied.
“The torque-displacement sensor 36 is configured to output a signal, to the controller 38, indicative of a torque applied to the steering wheel 30 about the steering column axis. The torque-displacement sensor 36 is configured to output a signal, to the controller 38, indicative of displacement of the steering wheel 30 along the steering column axis. The adjustment assembly 32 is commanded, by the controller 38, to move the steering wheel 30 from the deployed position towards the retracted position in response to the application of at least one of a torque greater than a torque threshold and a displacement greater than a displacement threshold while the ADAS 22 is activated, the steering wheel 30 is in the retracted position, and the steering wheel is operatively decoupled from the steering shaft 52.”, here the adjustment assembly is comprised of multiple actuators and multiple conditions are in place for the control of those actuators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Patel to include the actuator control method taught in Rakouth to have the capability to store the steering system in different orientation by providing extra actuators and degrees of mobility and to enhance the user experience during the transition (Rakouth, Para [0048], “The UX-AD2MD system 14 provides improved redundancy and safety margins over previous steering systems, including those that include the camera-based AD/MD system and transition method described above, thereby allowing the operator/driver to control the AD/MD transition and providing explicit feedback between the driver and the automation system, thereby providing an enhanced user experience during the transition.”).
30.	Regarding claim 12, claim 12 is similar in scope to claim 6 and is therefore rejected under a similar rationale.
31.	Regarding claim 13, Patel and Rakouth teach the method as discussed above in claim 12, Rakouth further teaches wherein the mode transition is a transition from an autonomous or semi-autonomous mode of operation to a driver-controlled mode of operation (Para [0048], “In particular, the present invention comprises a vehicle 1 and SOD SbW vehicle steering system 2, comprising a UX-AD2MD system architecture 14, that is configured to provide and enable safe transition from an Automated Driving (AD) mode 10 to a Manual Driving (MD) mode 12 triggered by a recognized driver's intervention or action detected and tracked through the vehicle hand wheel (hereafter referred to as a Smart Hand Wheel (SHW) or steering wheel 30) and a retractable/deployable power assist column steering system (hereinafter the Steering Wheel Stow Assist System (SWSAS)) 9.”)
Therefore, from the teaching of Rakouth, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Patel to use the technique of the transition from an autonomous mode of operation to a driver controlled mode of operation as taught by Rakouth in order to providing an enhanced user experience during the transition (Rakouth, Para [0048], “The UX-AD2MD system 14 provides improved redundancy and safety margins over previous steering systems, including those that include the camera-based AD/MD system and transition method described above, thereby allowing the operator/driver to control the AD/MD transition and providing explicit feedback between the driver and the automation system, thereby providing an enhanced user experience during the transition.”).

32.	Regarding claim 14, Patel and Rakouth teach the method as discussed above in claim 12, Rakouth further teaches wherein the input is sensor data from one of the first and second sensors indicating a force applied to the steering wheel of the steering wheel assembly (Para [0066], “The torque-displacement sensor 36 is configured to output a signal, to the controller 38, indicative of a torque applied to the steering wheel 30 about the steering column axis. The torque-displacement sensor 36 is configured to output a signal, to the controller 38, indicative of displacement of the steering wheel 30 along the steering column axis. The adjustment assembly 32 is commanded, by the controller 38, to move the steering wheel 30 from the deployed position towards the retracted position in response to the application of at least one of a torque greater than a torque threshold and a displacement greater than a displacement threshold while the ADAS 22 is activated, the steering wheel 30 is in the retracted position, and the steering wheel is operatively decoupled from the steering shaft 52.”).
Therefore, from the teaching of Rakouth, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Patel to use the technique of the sensors detecting force characteristics as taught by Rakouth in order to providing an enhanced user experience during the transition (Rakouth, Para [0048], “The UX-AD2MD system 14 provides improved redundancy and safety margins over previous steering systems, including those that include the camera-based AD/MD system and transition method described above, thereby allowing the operator/driver to control the AD/MD transition and providing explicit feedback between the driver and the automation system, thereby providing an enhanced user experience during the transition.”).

33.	Regarding claim 15, Patel and Rakouth teach the method as discussed above in claim 11, Patel further teaches determining, by the controller, whether a third condition is satisfied wherein the third condition is satisfied when the controller determines that the steering wheel assembly is located within a steering system displacement limit distance (Para [0027], “When the driver intervention event stops, one or more available selection options are available depending upon the position of the steering column assembly at block 209. In the illustrated embodiment, if the steering column assembly is positioned within an acceptable boundary (or boundaries) the automated unstowing operation may resume, as shown in block 210. However, if not within such acceptable boundaries, or if the driver chooses, the automated unstowing operation may be stopped at block 212.”, here the steering system displacement limit is being interpreted as an acceptable positional boundary/third condition and the system is determining if the steering column assembly is positioned within an acceptable positional boundary).

34.	Regarding claim 16, Patel and Rakouth teach the method as discussed above in claim 15, Rakouth further teaches determining by the controller, whether a fourth condition is satisfied wherein the fourth condition is satisfied when the controller determines that one of the first sensor data and second sensor data indicate operator control of the vehicle (Para [0075], “The vehicle 1, SOD SbW steering system 2 and UX-AD2MD system 14, and the SWSAS system 9 described herein provide a safe and reliable interactive driver experience, which include Hands-on/off detection, a haptic handshake to confirm the initiation of the transition from AD mode to MD mode, as well as the transition from MD mode to AD mode.”, here the hands-on/off detection is being interpreted as sensor data/fourth condition confirming that an operator has taken control).

35.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Patel with the system for confirming that an operator has taken control as taught in Rakouth to improve the safety of the driving system by using the sensors to confirm the hand off from autonomous to manual driving modes (Rakouth, Para [0048], “The UX-AD2MD system 14 provides improved redundancy and safety margins over previous steering systems, including those that include the camera-based AD/MD system and transition method described above, thereby allowing the operator/driver to control the AD/MD transition and providing explicit feedback between the driver and the automation system, thereby providing an enhanced user experience during the transition.”).

36.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. Patent Application No 20200070868) in view of Rakouth (U.S. Patent Application No 20180154932) further in view of Stahl (U.S. Patent Application No 20200262475).
37.	Regarding claim 17, the combination of Patel and Rakouth teaches a vehicle steering system comprising: 
a moveable steering column assembly, the moveable steering column assembly comprising (Patel, Para [0013], “Referring now to the Figures, where the invention will be described with reference to specific embodiments, without limiting same, FIG. 1 illustrates a steering column assembly 10. The steering column assembly 10 facilitates translation of a steering wheel (not shown) and a steering shaft 14 in a retractable manner.”)
a first actuator coupled to the movable steering column assembly (Patel, Para [0015], “An electric actuator mechanism 12 at least partially retracts the steering column assembly 10 into the instrument cluster of the vehicle during the transition mode.”)
and configured to translate the moveable steering column assembly between a first position and a second position (Patel, Para [0016], “The retractable steering column assembly also includes an electric actuator mechanism for moving the retractable portion throughout a plurality of regions, the plurality of regions comprising an unstowed region, a stowed region, and a transition region between the unstowed region and the stowed region.”)
a second actuator coupled to the movable steering column assembly (Rakouth, Para [0050], “The UX-AD2MD system 14 also includes a Stow Actuator (SA) 19 that is configured to actuate and affect the substantially axial stowing/retracting and deploying movement of the handwheel 30, column shaft and other deployable/retractable portions of the SOD SbW steering system 3. The UX-AD2MD system 14 also includes a Tilt Actuator (TA) 21 that is configured to actuate and affect the substantially angular stowing/retracting and deploying movement of the handwheel 30, column shaft and other deployable/retractable portions of the SOD SbW steering system 3.”, here the first actuator is the stow actuator and the second actuator is the tilt actuator)
and configured to rotate the movable steering column assembly between the stowed and the unstowed position (Rakouth, Para [0050], “The UX-AD2MD system 14 also includes a Tilt Actuator (TA) 21 that is configured to actuate and affect the substantially angular stowing/retracting and deploying movement of the handwheel 30, column shaft and other deployable/retractable portions of the SOD SbW steering system 3.”, here the substantially angular stowing is interpreted to mean rotating the assembly)
a first sensor coupled to the steering column assembly the first sensor configured to measure a first force characteristic (Rakouth, Para [0008], “The assembly includes an axially extending steering shaft; and a force sensor that is operatively coupled to the steering shaft and configured to sense a generally axial force applied to the steering shaft or a steering wheel.”)
a second sensor connected to the steering column assembly the second sensor configured to measure a second force characteristic (Rakouth, Para [0050], “The UX-AD2MD system 14 also includes a Tilt Force Sensing Device (TFSD) 18 that is configured to sense an angular compressive (downwardly toward the vehicle floor tending to decrease the tilt angle) or tensile (upwardly toward the vehicle roof tending to increase the tilt angle) force or torque about the tilt axis.”)
a controller electronically connected to the first and second sensors and the first and second actuators, the controller configured to (Patel, Para [0006], “The retractable steering column assembly further includes a controller monitoring at least one positional property of the retractable portion during movement within the transition region to detect a potential driver intervention of the movement.”)
monitor first sensor data received from the first sensor and second sensor data received from the second sensor (Rakouth, Fig 30, SFSD and TFSD are two different force sensors shown 
to determine a measured steering system displacement (Rakouth, Para [0066], “The torque-displacement sensor 36 is configured to output a signal, to the controller 38, indicative of a torque applied to the steering wheel 30 about the steering column axis. The torque-displacement sensor 36 is configured to output a signal, to the controller 38, indicative of displacement of the steering wheel 30 along the steering column axis.”)
compare the measured steering system displacement with a tracking displacement (Patel, Para [0005], “The method also includes monitoring a positional property of the retractable portion over time intervals to determine a movement of the retractable portion. The method further includes determining if the movement of the retractable portion is within predefined movement boundaries for a transition movement profile for the retractable portion.”, Here the comparing step is being accomplished by comparing the monitored positional property to predefined boundaries, and determining if it is within those boundaries)
calculate a revised tracking displacement based on the measured steering system displacement (Patel, Para [0027], “When the driver intervention event stops, one or more available selection options are available depending upon the position of the steering column assembly at block 209. In the illustrated embodiment, if the steering column assembly is positioned within an acceptable boundary (or boundaries) the automated unstowing operation may resume, as shown in block 210. However, if not within such acceptable boundaries, or if the driver chooses, the automated unstowing operation may be stopped at block 212.”, here the tracking displacement is being interpreted as the expected path or location of the steering 
determine whether a condition is satisfied (Patel, Para [0005], “The method also includes monitoring a positional property of the retractable portion over time intervals to determine a movement of the retractable portion. The method further includes determining if the movement of the retractable portion is within predefined movement boundaries for a transition movement profile for the retractable portion.”, Here the comparing and determining are being accomplished in the same step by comparing the monitored positional property to predefined boundaries, and determining if it is within those boundaries)
and if the condition is satisfied, automatically generating, by the controller, a first control signal to control the first actuator and a second control signal to control the second actuator (Rakouth, Para [0066], “The torque-displacement sensor 36 is configured to output a signal, to the controller 38, indicative of a torque applied to the steering wheel 30 about the steering column axis. The torque-displacement sensor 36 is configured to output a signal, to the controller 38, indicative of displacement of the steering wheel 30 along the steering column axis. The adjustment assembly 32 is commanded, by the controller 38, to move the steering wheel 30 from the deployed position towards the retracted position in response to the application of at least one of a torque greater than a torque threshold and a displacement greater than a displacement threshold while the ADAS 22 is activated, the steering wheel 30 is in the retracted position, and the steering wheel is operatively decoupled from the steering shaft 52.”, here the adjustment assembly is comprised of both the first actuator and the second actuator).
	however the combination of Patel and Rakouth does not explicitly teach the use of impedance control in the completion of the above steps.
	Stahl teaches the use of impedance control in the measurement and feedback of a steering system (Stahl, Para [0027], “As shown by reference number 128, steering controller angle sensor 118 may measure the steering controller angle of steering controller 116 and may provide information identifying the steering controller angle (e.g., a voltage, an electrical current, a resistance, an inductance, an impedance, an electronic communication, and/or the like) to ECU 112. In this way, ECU 112 may receive the information identifying the steering controller angle as feedback, and may continue to provide the input to steering controller torque device 114 until the steering controller angle of steering controller 116 is set to the particular steering controller angle determined by ECU 112.”)
	Patel, Rakouth, and Stahl are analogous art as they are all related generally to a steering system for a vehicle, and more particularly to a steering system configured for a transition between autonomous driving and manual driving. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the impedance measurement feedback system taught in Stahl into the sensors and actuators and the system of stowing and unstowing a steering wheel taught in the combination of Patel and Rakouth because as it is disclosed in paragraph [0048] of the instant application that “As is well known, impedance control is a feedback control method designed to control dynamic interaction between a manipulator, such as a retractable, tiltable, 

38.	Regarding claim 18, the combination of Patel, Rakouth, and Stahl teach the vehicle steering system as discussed above in claim 17, Rakouth further teaches wherein the controller is further configured to detect a trigger condition, the trigger condition comprising receipt, by the controller of an input indicating a mode transition (Rakouth, Para [0048], “In particular, the present invention comprises a vehicle 1 and SOD SbW vehicle steering system 2, comprising a UX-AD2MD system architecture 14, that is configured to provide and enable safe transition from an Automated Driving (AD) mode 10 to a Manual Driving (MD) mode 12 triggered by a recognized driver's intervention or action detected and tracked through the vehicle hand wheel (hereafter referred to as a Smart Hand Wheel (SHW) or steering wheel 30) and a retractable/deployable power assist column steering system (hereinafter the Steering Wheel Stow Assist System (SWSAS)) 9.”, here the trigger condition that is being detected is the recognized drivers intervention indicative of a mode transition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Patel and Stahl to include the trigger condition method taught in Rakouth to enhance the user experience during the transition (Rakouth, Para [0048], “The UX-AD2MD system 14 provides improved redundancy and safety margins over previous steering systems, including those that include the camera-based AD/MD system and transition method described above, thereby allowing the operator/driver to control the AD/MD transition and providing explicit feedback between the driver and the automation system, thereby providing an enhanced user experience during the transition.”).

39.	Regarding claim 19, the combination of Patel, Rakouth, and Stahl teach the vehicle steering system as discussed above in claim 18, Rakouth further teaches wherein the mode transition is a transition from a driver-controlled vehicle mode of operation to an autonomous or semi-autonomous mode of operation (Rakouth, Para [0048], “In particular, the present invention comprises a vehicle 1 and SOD SbW vehicle steering system 2, comprising a UX-AD2MD system architecture 14, that is configured to provide and enable safe transition from an Automated Driving (AD) mode 10 to a Manual Driving (MD) mode 12 triggered by a recognized driver's intervention or action detected and tracked through the vehicle hand wheel (hereafter referred to as a Smart Hand Wheel (SHW) or steering wheel 30) and a retractable/deployable power assist column steering system (hereinafter the Steering Wheel Stow Assist System (SWSAS)) 9.”, here Rakouth is demonstrating that the triggered mode transition is a transition from Automated to manual mode)(Para [0075], “The vehicle 1, SOD SbW steering system 2 and UX-AD2MD system 14, and the SWSAS system 9 described herein provide a safe and reliable interactive driver experience, which include Hands-on/off detection, a haptic handshake to confirm the initiation of the transition from AD mode to MD mode, as well as the transition from MD mode to AD mode.", and here Rakouth is teaching the same system is applicable to a transition from a manual to an automatic mode).
“The UX-AD2MD system 14 provides improved redundancy and safety margins over previous steering systems, including those that include the camera-based AD/MD system and transition method described above, thereby allowing the operator/driver to control the AD/MD transition and providing explicit feedback between the driver and the automation system, thereby providing an enhanced user experience during the transition.”).

40.	Regarding claim 20, the combination of Patel, Rakouth, and Stahl teach the vehicle steering system as discussed above in claim 17, Patel further teaches 
wherein the condition is a first condition and the first condition is satisfied when a difference between the measured steering system displacement and the tracking displacement exceed a reference displacement (Patel, Para [0024], “This allows the system to determine if the movement of the retractable portion of the steering column assembly is within predefined movement boundaries for a transition movement profile for the retractable portion. In this scenario, if the driver has taken control of the automated stow operation by changing the direction of stow operation or with a steering wheel angle change, this would indicate that a driver intervention has occurred, and stow operation would stop, as discussed above.”, Here the tracking displacement is being interpreted as the transition movement profile, with the 
and calculating the revised tracking displacement based on the measure steering system displacement (Patel, Para [0027], “When the driver intervention event stops, one or more available selection options are available depending upon the position of the steering column assembly at block 209. In the illustrated embodiment, if the steering column assembly is positioned within an acceptable boundary (or boundaries) the automated unstowing operation may resume, as shown in block 210. However, if not within such acceptable boundaries, or if the driver chooses, the automated unstowing operation may be stopped at block 212.”, here the tracking displacement is being interpreted as the expected path or location of the steering column and in this scenario the revised path is the new path being determined using the last known position as the condition is satisfied)(Fig 4, item 209, 212, 214, here after driver intervention has ended a new planned path is being determined either resuming the stow operation or stopping the stow operation resulting in a new expected path)
using a last step error of the measured steering system displacement in the calculation of the revised tracking displacement (Patel, Para [0027], “When the driver intervention event stops, one or more available selection options are available depending upon the position of the steering column assembly at block 209. In the illustrated embodiment, if the steering column assembly is positioned within an acceptable boundary (or boundaries) the automated unstowing operation may resume, as shown in block 210. However, if not within such acceptable boundaries, or if the driver chooses, the automated unstowing operation may be stopped at block 212.”, here the "last step error" is being interpreted as a component of the last known 
however Patel does not teach using impedance control to accomplish these functions.
Stahl teaches the use of impedance control in the measurement and feedback of a steering system (Stahl, Para [0027], “As shown by reference number 128, steering controller angle sensor 118 may measure the steering controller angle of steering controller 116 and may provide information identifying the steering controller angle (e.g., a voltage, an electrical current, a resistance, an inductance, an impedance, an electronic communication, and/or the like) to ECU 112. In this way, ECU 112 may receive the information identifying the steering controller angle as feedback, and may continue to provide the input to steering controller torque device 114 until the steering controller angle of steering controller 116 is set to the particular steering controller angle determined by ECU 112.”).
Conclusion
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662